Citation Nr: 9927291	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder 
and, if so, whether that claim is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.  This appeal arises from a January 1997 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied service connection for a skin disease.  On May 26, 
1999, a hearing was held at the RO before Barbara B. 
Copeland, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).


FINDINGS OF FACT

1.  In May 1971, the RO denied service connection for skin 
disease and sores of the back based on a finding that the 
evidence of record failed to demonstrate that the veteran 
suffered from a skin disorder inservice or anytime 
thereafter.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence reviewed in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's allegation that his diagnosed cystic acne 
vulgaris is related to his military service is not supported 
by any medical evidence that would render the claim 
plausible.



CONCLUSIONS OF LAW

1.  The May 1971 decision of the RO that denied service 
connection for skin disease and sores of the back is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1998).

2.  Evidence reviewed since the May 1971 rating decision is 
new and material and, thus, the claim of entitlement to 
service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1970, the veteran filed a VA Form 10-2827 
(Application for Outpatient Treatment).  He maintained that 
he suffered from a skin disease and sores on his back, and 
that his skin disorder should be service-connected.  He 
stated that he was treated for skin sores on his back in May 
1969.  

In August 1970, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were not 
on file.  Clinical records from the 91st Evacuation Hospital 
dated in February 1970 were subsequently received and 
associated with the claims folder.  The records pertained to 
the treatment of a shell fragment wound.

By a rating action dated in May 1971, service connection for 
a skin disease and sores of the back was denied.  The RO 
found that the veteran's medical records contained no 
findings of any type of skin disorder inservice or 
immediately 

thereafter.  Notice of this decision was sent to the 
veteran's last known address of record in June 1971.  There 
is no indication that the veteran filed a notice of 
disagreement.

Thereafter, in conjunction with claims for service connection 
and increased evaluations, additional service medical 
records; VA examination reports dated in September 1980 and 
September 1981; and medical records from W.D. Longaker, M.D., 
and the Syracuse VA Medical Center (VAMC) dated from November 
1977 to September 1979 were associated with the claims 
folder.  Significantly, the veteran's enlistment examination 
indicated that his skin was normal.  A treatment note dated 
in May 1970 showed that he was seen for complaints of an 
infected sebaceous cyst on his back.  The cyst was drained.  
On Report of Medical Examination pending discharge, the 
veteran's skin was found to be normal.  The post-service 
medical evidence did not pertain to a skin disorder.

In a statement received in June 1981, the veteran expressed 
concern over the previous disallowance of his claim for 
service connection for a skin condition.  In July 1981, the 
RO responded by informing the veteran that his statement 
could not be accepted as a notice of disagreement.  The RO 
stated that the claim for service connection for a skin 
disorder was denied in 1971, and that he was notified of that 
decision in June 1971.  He was told that he had one (1) year 
from that date to appeal the decision.  The RO informed him 
that he needed to submit new and material evidence in order 
to reopen his claim.

The veteran filed a claim for service connection for a skin 
disorder as secondary to exposure to herbicide agents in 
December 1981.  He maintained that he suffered from a skin 
condition that covered his back, and that said condition was 
the result of his direct contact with the contaminated jungle 
areas of Vietnam.

A February 1982 report from the Syracuse VAMC shows that the 
veteran was interviewed with regard to his claim of being 
exposed to herbicide agents.  He stated that he received 
inservice treatment for an infection that covered his back.  
Since his discharge from service, he said the infection would 
come and go.  The report contained no findings of a physical 
examination.

In June 1996, the veteran filed a request to reopen his claim 
of service connection for a skin disorder.  He stated he was 
currently receiving treatment through the Wilkes-Barre VAMC.

Medical records from the Wilkes-Barre VAMC dated from January 
1996 to June 1996 were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for, but not limited to, cystic acne vulgaris.  The 
treatment included the use of Accutane which, according to 
the veteran's treating dermatologist, had helped to clear his 
skin.  While the veteran was noted to have given a 27 to 30 
year history of cystic acne with post-acne scarring, there 
were no findings that related the veteran's skin condition to 
his military service.

Service connection for skin disease was denied in January 
1997.  The RO found there was no credible medical evidence 
demonstrating that the veteran's diagnosed cystic acne 
vulgaris was incurred in or caused by his military service.  
The RO also observed that there was no presumptive 
relationship between cystic acne vulgaris and any exposure to 
herbicide agents to include Agent Orange.  As such, the RO 
held there was no basis in the available evidence of record 
to establish service connection for cystic acne vulgaris.

The veteran was afforded a personal hearing before the 
undersigned in May 1999.  He stated that his skin condition 
had nothing to do with Agent Orange or any type of chemical 
exposure.  Rather, he maintained his cystic acne vulgaris was 
a common problem to veterans who served in tropical climates.  
He said he developed frequent skin infections while he was 
out in the field.  He reported that he usually self-treated 
the condition by popping the cysts.  The veteran indicated 
that he continued to develop similar cystic lesions on his 
buttocks, back, and chest after his discharge from service.  
He noted that warmer temperatures aggravated the condition.  
He reported seeking treatment for his skin problem 
immediately after his 

discharge.  However, he could not recall the name of the 
physician he saw.  The veteran stated the next time he sought 
professional treatment was when he went to the Wilkes-Barre 
VAMC in 1996.  

II.  Analysis

The veteran's claim for service connection for a skin 
disorder was finally denied in May 1971, and he was notified 
of this denial at his address of record.  The notification 
was not returned as undeliverable.  A determination on a 
claim by the agency of original jurisdiction of which a 
claimant is properly notified is final if an appeal is not 
filed as prescribed in Department regulations.  38 U.S.C.A. 
§ 7105 (c) (West 1991).  As a notice of disagreement to the 
May 1971 decision was not filed, that rating decision became 
final one year after mailing of notification thereof.  
38 C.F.R. §§ 3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Here, while the RO appears to have considered the veteran's 
claim for service connection for a skin disorder on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  In this regard, 
using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for a skin disorder may be 
reopened.  

The specified basis for the RO's denial in May 1971 was that 
the veteran had failed to submit any evidence showing 
treatment for a skin disorder inservice or immediately 
thereafter.  At the time of the May 1971 rating action, the 
veteran's complete service medical records were not 
considered.  The previously unconsidered service medical 
records show that the veteran was treated for an infected 
sebaceous cyst.  There is also current medical evidence 
showing the veteran currently suffers from cystic acne 
vulgaris.  This evidence is new and material because it shows 
that the veteran was treated for skin disorder in service, 
and that he currently suffers from a skin disorder, cystic 
acne vulgaris.  

Accordingly, the new evidence is not merely cumulative of 
other evidence of record, and must be considered in order to 
fairly decide the merits of the veteran's claim. 

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, there is no medical evidence to 
establish a causal link between the veteran's current cystic 
acne vulgaris and military service.  The veteran has not 
offered any medical opinion that attributes his diagnosed 
acne condition to his military service.  The veteran's 
opinion that there is an etiological relationship between his 
inservice treatment for an infected sebaceous cyst and his 
current diagnosis of cystic acne vulgaris does not meet this 
standard.  Questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu. 

The Board acknowledges that the veteran received inservice 
treatment for an infected sebaceous cyst.  However, a 
diagnosis of cystic acne vulgaris was not rendered at that 
time.  Moreover, the veteran's skin was found to be normal at 
his separation examination.  There are also no 
references/findings pertaining to cystic acne vulgaris until 
1996.  In sum, the presence of chronic cystic acne vulgaris 
during active service is not shown.

Nevertheless, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
cystic acne vulgaris, medical evidence is required to 
demonstrate a relationship between the veteran's diagnosed 
cystic acne vulgaris and any symptoms post-service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.  Based on the above, the Board 
concludes that the veteran has not submitted a well-grounded 
claim, and his claim for service connection for a skin 
disorder must be denied.

In making this determination, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he described his symptoms and beliefs 
concerning the merits of his claim.  He is not considered 
competent, however, to testify concerning a medical diagnosis 
or etiology.  Upon direct questioning, he indicated that the 
VA physician who treats him for skin disease has not opined 
regarding any relationship between inservice skin disability 
and the current diagnosis of cystic acne vulgaris.  Thus, 
remand for further treatment records would serve no useful 
purpose.


ORDER

The claim for service connection for a skin disorder is 
reopened, but denied as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

